           Case 1:21-cv-00322-NONE-SAB Document 7 Filed 04/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    FLORIDALMA V. PRUDENTE,                             Case No. 1:21-cv-00322-NONE-SAB

12                   Plaintiff,                           ORDER VACATING FINDINGS AND
                                                          RECOMMENDATIONS RECOMMENDING
13           v.                                           DENYING PLAINTIFF’S APPLICATION
                                                          TO PROCEED IN FORMA PAUPERIS AND
14    COMMISSIONER OF SOCIAL SECURITY,                    DIRECTING CLERK OF COURT TO ISSUE
                                                          SUMMONS
15                   Defendant.
                                                          (ECF No. 6)
16

17

18          On March 4, 2021, Floridalma V. Prudente (“Plaintiff”) filed the complaint in this action

19 seeking judicial review of the final decision of Defendant Commissioner of Social Security
20 (“Defendant”) denying her application for benefits under the Social Security Act. (ECF No. 1.)

21 Plaintiff also filed an application to proceed in forma pauperis without prepayment of the filing

22 fee on the same day. (ECF No. 2.) On March 26, 2021, a findings and recommendations issued

23 finding that Plaintiff had not demonstrated entitlement to proceed without prepayment of fees

24 and recommending denying the application to proceed in forma pauperis. On April 8, 2021,

25 Plaintiff paid the filing fee in this action. Since Plaintiff has now paid the filing fee, the findings

26 and recommendations shall be vacated as moot.
27          On April 14, 2020, General Order Number 615 issued staying all Social Security actions

28 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

                                                      1
          Case 1:21-cv-00322-NONE-SAB Document 7 Filed 04/09/21 Page 2 of 2


 1 Appellate Hearings Operations and may resume preparation of a certified copy of the

 2 administrative record. The Court shall order that the complaint in this action be served and the

 3 matter will be stayed once service has been effected on the defendant. Plaintiff is hereby

 4 directed to paragraph 1 of the scheduling order to be issued in this action, which directs that the

 5 summons and complaint shall be served within 20 days of the filing of the complaint. Plaintiff

 6 shall promptly file proof of service with the Court upon completion of service.

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1.      The findings and recommendations filed March 26, 2021 is VACATED as moot;

 9                  and

10          2.      The Clerk of the Court is DIRECTED to issue the summons and new case

11                  documents in this action.

12
     IT IS SO ORDERED.
13

14 Dated:        April 8, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                    2
